     Case 2:20-cv-02567 Document 1-2 Filed 03/09/20 Page 1 of 8 PageID: 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW JERSEY


CHAO SEMINARS, INC. and
DR. JOHN CHAO,
                 Plaintiffs,
          v.
DOWNTOWN DENTAL ARTS OF MONTCLAIR,
KONSTANTINOS TRICHAS, and
IVAN GEORGIEV,
                 Defendants.



                                    Exhibit


                                       B
                                      to the

                                   COMPLAINT
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  2 of 8 PageID: 20




                                         PINHOLE SURGICAL TECHNIQUE - MONTCLAIR, NJ

       Protect Your Gums to Safeguard Your
                      Teeth
                                                     Schedule Consultation




                                                                                                    
https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                                 1/7
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  3 of 8 PageID: 21

              Unveiling the Truth Behind Your
                           Gums

      When the soft tissues surrounding your teeth recede, it can not only look unattractive, it can also
         lead to far greater concerns. There can be many causes of gum recession— aggressive
       brushing, aging, heredity, etc.—but the end results of unchecked gum recession are often the
        same: teeth that become sensitive to food and beverages and eventually weaken and fall out.
           Gums help protect your tooth roots from harmful bacteria. When that protective barrier
        disappears, the bacteria can take hold and cause decay in your teeth and ultimately the bone
       that’s acting as their foundation. The Pinhole® Surgical Technique provides an innovative and
                                       gently solution to gum recession.




                A Minimally Invasive Treatment
                         Alternative
      Gum recession has in recent years been treated through gum grafting, which involves removing
      a small piece of gum tissue from one part of your mouth and suturing it over the recessed gum
       area. After your gums heal, they naturally begin to protect the roots of your teeth once again.
      Although yielding positive results, the drawback to gum grafting is not its success rate, but the
       mechanics of the procedure itself. Grafting is invasive by nature, requiring the use of scalpels
      and sutures to complete. In contrast, the Pinhole Surgical Technique only requires one tiny, pin-
                                                 sized hole.




                                                                                                    
https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                                     2/7
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  4 of 8 PageID: 22




            ADVANTAGES OF THE PINHOLE SURGICAL TECHNIQUE
             Graft-, scalpel-, and suture-free treatment


             Minimally invasive solution


             Minimal pain, bleeding, and swelling


             Faster healing


             Immediate results


             Single surgical site


             A striking smile




                                                                                                    
https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                                 3/7
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  5 of 8 PageID: 23




                        Chao Pinhole Gum Rejuvenation – Chao Pinhole Surgical Technique




https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                             4/7
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  6 of 8 PageID: 24




              Moving, Not Removing, Your Soft
                          Tissues
            Using ﬁne dental instruments, our team makes a small hole in your gums (the “Pinhole”
            in Pinhole Surgical Technique) and pulls the adjacent tissue over the recessed area to
             cover the exposed tooth roots. It’s not necessary to remove any tissue, but simply to
             move the existing tissue. A highly accomplished and recognized dentist, our own Dr.
            Konstantine Trichas, and our periodontist, Dr. Sophia Chadda are exceptionally qualiﬁed
            to restore your gums and rejuvenate your smile. Ask for a consultation with our team in
                 our Montclair, NJ oﬃce to learn more about the revolutionary Pinhole Surgical
                                                            Technique.




https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                               5/7
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  7 of 8 PageID: 25




               The sense of family I get from Dr. Trichas and his staff helped get me through my
                                                  gum surgery




      Seek revolutionary treatment for your
              gum recession now!
                                                     Schedule Consultation




https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                             6/7
1/31/2020                                Pinhole
                 Case 2:20-cv-02567 Document 1-2Surgical
                                                   FiledTechnique
                                                          03/09/20in Montclair,
                                                                       Page NJ  8 of 8 PageID: 26



                                                        CONTACT US

                                                  Current Patients: 973-746-7771



                                                    New Patients: 973-532-6483



                                                           ADDRESS
                                                       31 S. Fullerton Ave.
                                                       Montclair, NJ 07042

                                                          ABOUT US
                                                     Dr. Konstantine Trichas
                                                         Dr. Ivan Georgiev

                                                           SERVICES
                                                         Smile Makeover
                                                    Full Arch Dental Implant
                                                            Invisalign®
                                                              LANAP®



                  Downtown Dental Arts of Montclair | © All Rights Reserved


                                                                                         




https://www.ddaofmontclair.com/pinhole-surgical-technique-montclair-nj/                             7/7
